Citation Nr: 1707319	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-47 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a gastrointestinal disability.  

4.  Entitlement to an increased disability rating in excess of 30 percent for a right foot disability, status post hallux valgus surgery with reflex sympathetic dystrophy (RSD).  

5.  Entitlement to an increased disability rating in excess of 10 percent for chronic right ankle sprain.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to June 2001.  

These matters come to the Board of Veterans' Appeals (Board) from June 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2013, the Board issued a decision which, inter alia, granted increased ratings for the Veteran's right foot and right ankle disabilities, and remanded his claims of entitlement to service connection for neck, bilateral shoulder, and gastrointestinal disabilities.  Thereafter, the Veteran appealed the June 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court issued a memorandum decision affirming the June 2013 Board decision.  During the pendency of that appeal, a May 2014 RO decision implemented the increased ratings granted by the June 2013 Board decision.  The Veteran's attorney subsequently filed a November 2014 notice of disagreement (NOD) with the implementing May 2014 RO decision and, following a December 2015 statement of the case (SOC), the Veteran's representative perfected an appeal that same month with the submission of a VA Form 9 substantive appeal.  As discussed below, the Veteran's appeal of the May 2014 RO decision is dismissed as a matter of law; however, to the extent the Veteran's November 2014 NOD could be construed as a separate claim of entitlement to increased disability ratings for right foot and right ankle disabilities based upon increasingly severe symptomatology, the issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

As the development requested in the June 2013 Board remand has been completed, the Veteran's claims of entitlement to service connection for neck, bilateral shoulder, and gastrointestinal disabilities are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  A neck disability did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

2.  A bilateral shoulder disability did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

3.  A gastrointestinal disability did not have onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

4.  An increased disability rating of 30 percent, but no higher, for a right foot disability, status post hallux valgus surgery with reflex sympathetic dystrophy (RSD), was granted within a June 2013 Board decision that was affirmed by the Court in August 2014.  

5.  An increased disability rating of 10 percent, but no higher, for chronic right ankle sprain was granted within a June 2013 Board decision that was affirmed by the Court in August 2014.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

4.  The Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for a right foot disability, status post hallux valgus surgery with reflex sympathetic dystrophy (RSD), is dismissed as a matter of law.  38 U.S.C.A. §§ 7252, 7291 (West 2014); 38 C.F.R. §§ 20.101, 20.1400(b) (2016).  

5.  The Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for chronic right ankle sprain is dismissed as a matter of law.  38 U.S.C.A. §§ 7252, 7291 (West 2014); 38 C.F.R. §§ 20.101, 20.1400(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

To the extent that there may be additional outstanding relevant private treatment records, the Board finds it significant that the Veteran has not authorized VA to obtain any additional private treatment records on his behalf.  The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, a remand to obtain any additional outstanding relevant private treatment records is not required, as this would only serve to further delay adjudication of the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a disability noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Neck Disability  

The Veteran claims entitlement to service connection for a neck disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of a neck or cervical spine disability; the Veteran's enlistment and separation physical examinations document normal relevant clinical evaluations.  

Post-service private chiropractic treatment records from late June 2001 document the Veteran's complaint of moderate to severe neck pain.  Following a physical examination, including radiographs of the spine which revealed hypolordosis of the cervical spine, the chiropractor opined that there was a distinct possibility that the Veteran's current spinal complaints were related to his past diagnosis of reflex sympathetic dystrophy (RSD), which could cause compensatory spinal changes.  

Private treatment records from July 2008 document a normal MRI of the Veteran's cervical spine; August 2008 VA treatment records likewise document these findings.  

August 2008 VA physical therapy treatment records document the Veteran's myofascial upper back and neck pain secondary to poor posture.  

Upon VA examination in March 2016, the Veteran complained of intermittent neck pain during active service which was increasing in frequency.  Following a physical examination, including x-rays which revealed mild degenerative changes in the cervical spine without acute pathology, the VA examiner diagnosed degenerative arthritis of the spine, specifically right cervical radiculopathy with mild underlying degenerative changes in the cervical spine, without an underlying disease process.  The examiner acknowledged the Veteran's reports of intermittent neck pain with onset during active service, but noted there was no specific injury reported and no report of any neck pain or treatment within service treatment records, including upon exit examination.  Therefore, the examiner opined that it was less likely as not related to the Veteran's active service.  Rather, the examiner stated that the Veteran's very mild degenerative changes of his neck were likely age-related.  

Additionally, the VA examiner noted that it was not clear if the claimed neck disability was actually symptomatic as the Veteran did not have tenderness of the cervical facets.  As such, the VA examiner concluded that it was less likely than not that such mild degenerative changes manifested (or even existed) to a compensable degree in the first post-service year.  

Finally, the VA examiner noted that the Veteran did not explicitly relate his neck pain to his service-connected right foot disability.  Additionally, he stated that there was no medical evidence that foot pain can be responsible for neck pain; therefore, it was less likely than not that the Veteran's neck disability was related to his right foot disability.  Likewise, the VA examiner stated there was no medical evidence to support aggravation of a neck disability from a foot disability, and specifically, the Veteran's cervical radiculopathy would not be aggravated by his right foot disability; therefore, it was less likely than not that the Veteran's current neck disability was aggravated by his service-connected disability.  

After a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a neck disability.  

While the record is clear that the Veteran has a current neck disability, diagnosed as degenerative arthritis of the spine (specifically right cervical radiculopathy with mild underlying degenerative changes in the cervical spine, without an underlying disease process), service treatment records do not document any complaints, diagnosis, or treatment of a neck disability with onset during active service.  Moreover, post-service treatment records do not document the onset of cervical arthritis within one year of discharge from active service so as to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the Veteran complained of neck pain as early as late June 2001, following his release from active duty earlier that same month, and his private chiropractor documented hypolordosis of the cervical spine.  However, the private chiropractor's opinion that there was a distinct possibility that the Veteran's neck complaints were related to his service-connected right foot disability (specifically RSD, which could cause compensatory spinal changes), is afforded little probative value due to its speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Additionally, private treatment records from July 2008 document a normal MRI of the Veteran's cervical spine, and August 2008 VA physical therapy treatment records document that the Veteran's myofascial neck pain was secondary to poor posture.  

Finally, the Board affords great probative value to the March 2016 VA examiner's opinions that the Veteran's right cervical radiculopathy with mild underlying degenerative changes in the cervical spine, without an underlying disease process, was less likely than not related to active service, less likely than not manifested to a compensable degree with the first post-service year, and less likely than not related to a service-connected disability.  Notably, the VA examiner's opinions were rendered following a review of the claims file, properly acknowledged the Veteran's reported history, and are supported by reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, 6 Vet. App. 465.  However, to the extent that the Veteran attempts to provide a nexus between his currently diagnosed right cervical radiculopathy with mild underlying degenerative changes in the cervical spine and active service or a service-connected disability, such statements are afforded little probative value, given the Veteran's lack of complex orthopedic expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that such statements are inconsistent with the evidence of record, including service treatment records which do not document any related complaints or treatment and July 2008 private treatment records which document a normal MRI of the Veteran's cervical spine, they are afforded little probative value when weighed against the additional evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Therefore, the Board concludes that neither direct nor secondary service connection is warranted for the Veteran's current neck disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.B.  Service Connection - Bilateral Shoulder Disability  

The Veteran also claims entitlement to service connection for a bilateral shoulder disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of a bilateral shoulder disability; the Veteran's enlistment and separation physical examinations document normal relevant clinical evaluations.  In the Report of Medical History that he completed at separation, the Veteran checked "No" to a past or current history of "Painful or 'trick' shoulder or elbow."  

Post-service private treatment records from January 2006 and October 2007 document the Veteran's ongoing complaints of bilateral shoulder pain.  A private July 2008 MRI of the Veteran's shoulders revealed bilateral biceps tenosynovitis and mild acromioclavicular (AC) joint arthropathy of the left shoulder; August 2008 VA treatment records likewise document these findings.  

Upon VA examination in March 2016, the Veteran reported current sharp right shoulder pain with onset during active service.  Specifically, he stated that a pack got caught on his right shoulder in 1999 and noted he did not seek treatment because he felt it would get better; however, he further noted current decreased range of motion of the right shoulder.  Following a physical examination, including x-rays, which revealed mild degenerative changes in the right AC joint, the VA examiner diagnosed right bicipital tendonitis and concluded that it was less likely than not that the Veteran's right shoulder disability was related to active service, as there was no record of any diagnosis or treatment within service treatment records, including a normal exit examination.  

Moreover, the VA examiner noted that the Veteran's mild degenerative changes of the right AC joint did not appear to be symptomatic upon examination; therefore, it was less likely than not that the disability manifested itself to a compensable degree in the first post-service year.  

Finally, the VA examiner noted that the Veteran did not explicitly relate his shoulder pain to his service-connected right foot disability.  Additionally, he stated that there is no medical evidence that foot pain can be responsible for shoulder pain; therefore, it was less likely than not that the Veteran's claimed shoulder disability was related to his right foot disability.  Likewise, the VA examiner stated there is no medical evidence to support aggravation of shoulder disabilities from a foot disability, and specifically, the Veteran's bicep tendonitis would not be aggravated by his right foot disability; therefore, it was less likely than not that the Veteran's current shoulder disability was aggravated by his service-connected disability.  

After a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a bilateral shoulder disability.  

While the record is clear that the Veteran has been diagnosed with a bilateral shoulder disability during the pendency of his disability claim, including diagnoses of bilateral biceps tenosynovitis and mild AC joint arthropathy of the left shoulder following a July 2008 MRI, and mild degenerative changes in the right AC joint and right bicipital tendonitis, upon VA examination in March 2016, the Board notes that service treatment records do not document any complaints, diagnosis, or treatment of a neck disability with onset during active service.  Moreover, post-service treatment records do not document the onset of bilateral shoulder arthritis within one year of discharge from active service so as to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges that the Veteran complained of shoulder pain as early as January 2006.  However, private treatment records do not document a probative nexus between a current bilateral shoulder disability and the Veteran's active service or a service-connected disability.  

Moreover, the Board affords great probative value to the March 2016 VA examiner's opinions that the Veteran's mild degenerative changes in the right AC joint and right bicipital tendonitis was less likely than not related to active service, less likely than not manifested to a compensable degree with the first post-service year, and less likely than not related to a service-connected disability.  Notably, the VA examiner's opinions were rendered following a review of the claims file, properly acknowledged the Veteran's reported history, and are supported by reasoned rationales.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board has also considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, supra.  However, to the extent that the Veteran attempts to provide a nexus between a currently diagnosed bilateral shoulder disability and active service or a service-connected disability, such statements are afforded little probative value, given the Veteran's lack of complex orthopedic expertise.  See Jandreau, supra.  Moreover, to the extent that such statements are inconsistent with the evidence of record, including service treatment records which do not document any related complaints or treatment and treatment records, they are afforded little probative value when weighed against the additional evidence of record.  See Caluza, 7 Vet. App. at 506.  

Therefore, the Board concludes that neither direct nor secondary service connection is warranted for a current bilateral shoulder disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

II.C.  Service Connection - Gastrointestinal Disability  

Finally, the Veteran claims entitlement to service connection for a gastrointestinal disability.  

Service treatment records do not document any complaints, treatment, or diagnosis of a gastrointestinal disability; the Veteran's enlistment and separation physical examinations document normal relevant clinical evaluations.  In the Report of Medical History completed by the Veteran at separation, he checked "No" to a past or current history of frequent indigestion or stomach, liver, or intestinal problems.  

VA treatment records from June 2015 and March 2016 document that the Veteran was seen for follow up regarding his gastroesophageal reflux disease (GERD), for which a private physician had prescribed Pepcid.  

The Veteran was afforded a VA gastrointestinal examination in July 2016.  At that time, he complained of burping pain and reported a prior diagnosis of hiatal hernia following a private endoscopy in 2011.  The VA examiner noted that such records were not available to review, and that he was unable to conduct a diagnostic esophagogram due to the Veteran's allergy to contrast dye.  The Veteran stated that he would provide a copy of the test done by his gastroenterologist and noted he was scheduled to get another endoscopy by his private doctor, which he would provide to VA.  Following the examination, the VA examiner noted that he was unable to confirm the Veteran's reported diagnosis of hiatal hernia due to his allergy to contrast dye.  However, the examiner noted that he was unable to find any in-service treatment records of gastrointestinal treatment or diagnosis; moreover, by the Veteran's own report he was diagnosed with hiatal hernia in 2011, which the examiner noted is 10 years following the Veteran's discharge from active service.  

As such, the examiner concluded that the Veteran's claimed gastrointestinal disability, reported as diagnosed hiatal hernia, was unrelated to active service.  Additionally, the examiner stated that hiatal hernia was not caused by or a result of the Veteran's service-connected right foot disability as gastrointestinal tract disabilities are not related to orthopedic disabilities.  

After a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a gastrointestinal disability.  

As discussed in the Introduction above, to the extent that the Veteran appears to have received private treatment regarding his claimed gastrointestinal disability, the Board finds that he has had ample opportunity to submit such treatment records, or to authorize VA to obtain them on his behalf; however, he has not done so.  Moreover, there is no indication that such records would provide crucial nexus evidence in support of the Veteran's claim.  Therefore, the Board has properly considered the Veteran's claim on appeal.  Wood, 1 Vet. App. 190.  

Indeed, even affording the Veteran the benefit of the doubt regarding his report of a 2011 diagnosis of hiatal hernia, in addition to VA treatment records which document treatment for GERD in June 2015 and March 2016, the Board notes that service treatment records do not document any complaints, diagnosis, or treatment of a gastrointestinal disability with onset during active service.  

Moreover, the Board affords due probative value to the July 2016 VA examiner's opinions that the Veteran's claimed gastrointestinal disability was less likely than not related to active service and less likely than not related to his service-connected right foot disability.  

The Board has also considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation.  See Layno, supra.  However, to the extent that the Veteran attempts to provide a nexus between a currently diagnosed gastrointestinal disability and active service or a service-connected disability, such statements are afforded little probative value, given the Veteran's lack of general medical and specific gastrointestinal expertise.  See Jandreau, supra.  

Therefore, the Board concludes that neither direct nor secondary service connection is warranted for a current gastrointestinal disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Increased Ratings - Right Foot & Right Ankle  

As noted in the Introduction above, a June 2013 Board decision, inter alia, granted increased ratings of 30 percent and 10 percent for the Veteran's right foot and right ankle disabilities, respectively.  Thereafter, the Veteran appealed the matters to the Court.  Thereafter, in August 2014, the Court issued a memorandum decision affirming the June 2013 Board decision.  The Veteran did not appeal the Court's August 2014 memorandum decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Thus, the Board's June 2013 decision became final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).  

During the pendency of that appeal, the RO issued a May 2014 decision which implemented the increased ratings granted by the June 2013 Board decision.  In November 2014, the Veteran's attorney submitted an NOD with the implementing May 2014 RO decision and, following a December 2015 statement of the case (SOC), the Veteran's representative perfected an appeal that same month with the submission of a VA Form 9 substantive appeal.  

A veteran may not challenge the merits of a Board decision by expressing disagreement with the AOJ's implementing rating decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed.Cir.1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  

It is significant that the November 2014 NOD was submitted following the issuance of the Court's August 2014 Memorandum Decision, which affirmed the June 2013 Board decision.  The Veteran's attorney before the Board was also co-counsel in the Veteran's appeal to the Court.  Thus, given the sequence of events, the Veteran's attorney had actual knowledge that the May 2014 rating decision was not open to appeal because it was merely implementing the previously-appealed Board decision, which was made final by the Court's August 2014 affirmance.  The Veteran's attorney submitted both the NOD and the substantive appeal after the August 2014 affirmance.  This raises an ethical violation on the part of the Veteran's attorney.

Additionally, the concept of res judicata requires that there be only one valid decision on any adjudicated issue or claim; that decision is the only appropriate target for any future collateral attack on that issue or claim.  Cf. Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) (holding that where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose").  Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims." (quoting Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002); see also Bissonnette v. Principi, 18 Vet. App. 105, 112 ("In essence, the res judicata precedent ensures that a litigant may have his or her day in Court, but not two or three.").  

Given the above, the June 2013 Board decision is final with respect to the issues of entitlement to increased ratings in excess of 30 percent and 10 percent for the Veteran's right foot and right ankle disabilities, respectively.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  As such, the Veteran's appeal of the May 2014 RO decision regarding increased ratings for his right foot and right ankle disabilities is barred as a matter of law by the doctrine of res judicata, and the claims are dismissed.  


ORDER

Service connection for a neck disability is denied.  

Service connection for a bilateral shoulder disability is denied.  

Service connection for a gastrointestinal disability is denied.  

The claim of entitlement to an increased disability rating in excess of 30 percent for a right foot disability, status post hallux valgus surgery with reflex sympathetic dystrophy, is dismissed as a matter of law.  

The claim of entitlement to an increased disability rating in excess of 10 percent for chronic right ankle sprain is dismissed as a matter of law.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


